Citation Nr: 0322040	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-24 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to February 1978.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a January 1999 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  In the same decision, the 
RO denied service connection for peripheral neuropathy due to 
herbicide exposure.  In his substantive appeal, the veteran 
withdrew an appeal as to the issue of service connection for 
peripheral neuropathy.  

The veteran was scheduled for an October 2002 personal 
hearing before a Veterans Law Judge in New York, New York, 
and was given notice of the date and time for the hearing.  
He failed to appear for the hearing.  The case was previously 
before the Board in November 2002, when the Board arranged 
for additional development.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a).  The Federal Circuit further 
held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

The evidence obtained pursuant to the Board's request for 
additional development consists of the veteran's service 
personnel records.  The Board obtained the additional 
evidence pursuant to 38 C.F.R. § 19.9(a)(2), and the veteran 
has not waived AOJ initial consideration of this evidence.  
Furthermore, there is no indication that the veteran received 
notification of the VCAA and implementing regulations from 
the AOJ, in accordance with Quartuccio, supra.  Under the 
United States Court of Appeals for Veterans Claims (Court) 
and Federal Circuit cases cited above, the Board has no 
recourse but to remand the case for correction of the notice 
deficiency and to afford the RO initial consideration of 
additional evidence obtained by the Board.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim of service 
connection for PTSD.  He should be 
specifically notified of what he needs to 
establish his claim, of what the evidence 
shows, and of his and VA's respective 
responsibilities in evidence development.

2.  The RO should also determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then review 
the claim in light of all evidence added 
to the record since their last previous 
review of the claim.  If it remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  




	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

